Citation Nr: 1546965	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  08-20 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1.  Entitlement to an extra schedular rating for postoperative residuals of a fistulotomy for perirectal abscess.

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1959 to May 1963.

These matters come before the Board of Veterans" Appeals (Board) on appeal from October 2007 and October 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified before a decision review officer (DRO) at a hearing in July 2009 and before the undersigned Acting Veterans Law Judge at a hearing in August 2010.  Transcripts of both hearings are of record.

This case was remanded for further development in December 2010 and August 2014.  In August 2014, the Board denied entitlement to a disability rating greater than 10 percent for postoperative residuals of a fistulotomy for perirectal abscess on a schedular basis, and remanded the issue for mandatory referral for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) along with the issue of extra-schedular TDIU under § 4.16(b).  Statements from the Veteran's attorney concerning an ulcerative colitis claim were also addressed at that time.  The case has now returned to the Board for further appellate action. 

The Board notes that additional treatment records were provided by the Veteran's attorney in October 2015 in support of a motion to advance the case on the docket.  The evidence as to the issues on appeal, however, is found to be redundant of the information previously considered by VA and no further action as to the matter is required prior to appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The rating schedule adequately addresses the symptoms of the Veteran's postoperative fistulotomy residuals for a perirectal abscess and consequent impairment; this case does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

2.  The Veteran does not meet the percentage requirements under 38 C.F.R. § 4.16(a) and the preponderance of the competent medical and most probative evidence does not show that he is unemployable due to his disabilities for an extra-schedular total disability rating under 38 C.F.R. § 4.16(b).


CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular evaluation for postoperative fistulotomy residuals for a perirectal abscess are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321(b)(1) (2015). 

2.  The criteria for entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16, (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Board finds that VA's duty to notify has been satisfied.  The Veteran was notified by letters dated in March 2007, May 2007, and January 2008 of the criteria for establishing an increased rating and TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He was also notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letters addressed all notice elements and predated the initial adjudications by the AOJ in October 2007 and October 2008. 

VA has also satisfied its duty to assist the Veteran in the development of his claims.  As stated above, this matter has been previously remanded and the development ordered by the Board has been completed sufficiently so that the Veteran's claim may be adjudicated.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Service treatment records and pertinent post-service records, including those from the Social Security Administration (SSA), have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA and Veterans Benefits Management System (VBMS) electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements and hearing testimony.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded several VA compensation examinations assessing and reassessing the severity of his postoperative fistulotomy residuals.  In addition, the AOJ obtained an opinion from the Director of VA's Compensation Service (formerly Compensation and Pension Service) concerning the Veteran's eligibility for extraschedular consideration for both the increased rating claim and TDIU.  

Together these opinions adequately address the effect the Veteran's service-connected disabilities have on his employment picture.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. Oct. 29, 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  The Board emphasizes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one but rather a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA. 

II.  Law and Analysis 

A.  Postoperative Residuals of a Fistulotomy for Perirectal Abscess

The Veteran is seeking a higher disability rating for his service-connected postoperative residuals of a fistulotomy for perirectal abscess.  Service connection is in effect for a scar, as the residual of in-service surgery for perirectal abscess.  However, the Veteran does not claim that he has any problems with his perirectal scar, his complaints concern bowel impairment he believes to be associated with the perirectal condition.  In statements and personal hearing testimony in support of his claim he essentially claims that that he experiences rectal pain and anal leakage as a postoperative residual of the fistulotomy, which cause marked interference with his employment - meaning above and beyond that contemplated by the current 10 percent schedular rating for this condition warranting an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).

As discussed in the Introduction, the Board has already adjudicated the matter of entitlement to a higher disability rating for postoperative fistulotomy residuals for perirectal abscess on a schedular basis, and determined that no higher rating was warranted.  See August 2014 Board Decision.  Thus the only matter remaining for consideration is whether a higher disability rating is warranted on an extra-schedular basis. 

The Veteran's postoperative fistulotomy residuals for perirectal abscess are assigned a 10 percent evaluation, the maximum schedular rating available under the pre-October 2008 criteria DC 7804 for a painful superficial scar.  38 C.F.R. § 4.118.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Board is precluded from granting extra-schedular ratings in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation Services for this initial consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  And, indeed, this is the reason the Board remanded, rather than immediately decided, this ancillary component of the claim in August 2014.  See Wages v. McDonald, 27 Vet. App. 233 (2015) (explaining that "the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU"); Anderson v. Shinseki, 22 Vet. App. 423, 429 (2009) (holding the Board did not exceed its authority when it reviewed a determination by the Director of C&P denying an extraschedular rating under 38 C.F.R. § 3.321(b)).  

In the current appeal, the record contains VA examinations dated in April 2007, October 2007, September 2008, and January 2011, which have been summarized in the prior August 2014 Board decision.  [Therefore, there is no need to recite the findings of these examinations in detail in this decision.]  In general the findings from these four VA examinations, taken at various times during this appeal period, show entitlement to only a 10 percent schedular disability rating.  The Board has not found within the claims file any evidence of a higher schedular rating for the postoperative fistulotomy residuals for perirectal abscess during the time period of this appeal.

What this evidence does show is that during VA examinations in 2007, the Veteran complained that since the fistulotomy in service he had experienced ongoing rectal pain and anal leakage, which had slowly increased over time.  These symptoms caused difficulty sitting for prolonged periods and required that he wear a pad to avoid soaking his clothing.  He stated that he had to leave his job as a gas station manager.  See VA examinations dated in April 2007 and October 2007.  

When examined by VA examination in September 2008, the examiner noted that over the last year the Veteran had been dealing with intractable diarrhea and in January 2008, had undergone a colectomy and ileostomy for ulcerative colitis.  The diagnoses were status post fistulotomy for perianal abscess in 1962 and status post subtotal colectomy and end ileostomy in January 2008 for treatment of ulcerative colitis.

The Veteran was provided a VA examination in January 2011 to address the extent to which his complaints of anal leakage requiring the use of pads were due to his service-connected fistulotomy residuals rather than his nonservice-connected ulcerative colitis.  Following examination of the Veteran, the examiner concluded that while it was conceivable the Veteran had continued perianal pain since his abscess, his rectal drainage and spasms were related to his colectomy for his nonservice-connected ulcerative colitis.

Based on the findings of perianal pain, the RO increased the Veteran's disability rating to 10 percent, the maximum schedular rating under DC 7804.  See August 2012 Rating Decision.  The Board then remanded the claim in August 2014 for referral to the Director of Compensation Service (Director) for extra-schedular consideration.

In October 2014, the Director noted the Veteran was currently service-connected for postoperative residuals of fistulotomy for perirectal abscess at 10 percent disabling.  He also noted the Veteran retired in 2002, due to the medical problem of bowel incontinence, after having been employed as a manager of a gas station for 31 years.  He also considered the Veteran's history of laparoscopic subtotal colectomy with permanent ileostomy laparo total proctocolectomy small bowel resection, for ulcerative colitis in January 2008.  The Director then referred to the July 2011 VA examiner's opinion stating that the Veteran's symptoms of rectal drainage and spasm were due to his colectomy for nonservice-connected ulcerative colitis.  

The Director determined that the evidence did not establish that the Veteran's service-connected postoperative residuals of fistulotomy for perirectal abscess were more disabling than anticipated by the analogous rating code 7899-7804, which provides a 10 percent evaluation for one or two scars that are unstable or painful.  He denied entitlement to an extra-schedular evaluation.  

The Board has considered the Director's October 2014 opinion and agrees with the assessment that the Veteran does not warrant an extraschedular evaluation for his service-connected postoperative fistulotomy residuals for perirectal abscess because the evidence does not demonstrate that such disability has produced an exceptional or unusual disability picture.  See Thun, 22 Vet. App. at 115.  As has been noted, the Veteran is currently rated at the maximum allowable schedular rating for painful scarring and there is no evidence of record indicating that his disability is not fully contemplated by the 10 percent disability evaluation.  The Board further observes that although the Veteran has complaints of bowel incontinence, rectal drainage, and spasm, the persuasive evidence of record has attributed these symptoms to his colectomy/colitis, which is a nonservice-connected disability.

As for the impact of this disability on his employment, the Board is sympathetic and recognizes that his fistulotomy residual scar may to some extent adversely impact his productivity at work, to include with consideration of his service-connected bilateral pes planus with calluses disability.  However, such impact alone is not sufficient to warrant the assignment of an extraschedular evaluation, which is premised upon an exceptional or unusual disability picture.  The probative evidence of record does not demonstrate that the fistulotomy scar significantly affects vocational potential or limits participation in most work activities.  The Veteran has not indicated or suggested that his fistulotomy scar has caused him to miss any time from work.  Neither is there any indication of demotion or special accommodation having to be made to compensate for his fistulotomy scar.  Nor has there been substantial outside medical treatment or other compelling factors which brings this case within the realm of exceptional disability.  

To the extent that the Veteran himself believes that his disability entitles him to compensation on an extraschedular basis, the Board notes that the Veteran is competent to provide lay evidence concerning factual matters of which he has first-hand knowledge such as the symptoms he experiences and their actual effect on his daily tasks/employment.  However, in determining the impact of such effects on his overall occupational functioning as well as whether his disability picture presents an unusual or exceptional circumstance, the Board, in this case, has placed greater probative weight on the pertinent medical evidence of record which demonstrates that his service-connected disability is manifested by symptomatology that is adequately contemplated by the regular schedular standards. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

B.  TDIU

The Veteran, who was last employed in 2003, has filed for TDIU, arguing that his service-connected disabilities, preclude him maintaining any sort of employment.  Specifically, he contends that he can no longer work as a gas station manager because of his pes planus and rectal pain and leakage.  He states that the degree of anal leakage was too much for him to continue working this position.  He also states that any weight bearing causes severe foot pain, which it makes it very hard to walk.  The Veteran reports that he has been on SSA Disability since this point in time due to these two primary issues.  See VA examination reports dated in April 2007 and October 2007.  

In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran is service-connected for bilateral pes planus with calluses evaluated as 30 percent disabling from July 26 2002 and 50 percent disabling from May 16 2007 and residuals of his fistulotomy rated as 0 percent from July 26 2002 and 10 percent from March 19 2007.  The highest combined evaluation for these service-connected disabilities is 60 percent, therefore he does not meet the minimum percentage rating required for consideration of assignment of TDIU.  38 C.F.R. § 4.16(a).  That said, failure to satisfy the percentage standards is not an absolute bar to a grant of a TDIU.  If the record demonstrates that the Veteran is unemployable by reason of service-connected disabilities, but otherwise fails to meet the percentage standards, the case should be submitted to the Director of VA's Compensation Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).  

However, as this matter was adjudicated by the Director in October 2014 following referral by the RO, the Board has jurisdiction to consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1 (2001) (The Board does not have the authority to assign a TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  Consideration may not be given to the impairment caused by non service-connected disabilities or a Veteran's advancing age.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2015).  

On his application for a TDIU, the Veteran reported he was last employed in January 2003 as a store manager for McClure Oil. See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability received in May 2007.  He indicated he was unable to work due to his foot and rectal conditions.  His longest period of continuous employment was from 1972 to 2003 as a manager.  He last worked full time in January 2003.  He reported having a 7th grade education school and that he had no other education or training.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Documentation from his prior employer confirms that the Veteran had been employed with the McClure Oil as a store manager from January 1973 to February 2004.  According to the employer, the Veteran worked 48 hours a week and no concessions had been made to him in this employment as none were requested.  It was noted that the reason for his termination was that the Veteran never returned from medical leave in February 2003.  See VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, dated in June 2007.

Evidence considered in conjunction with the Veteran's SSA claim filed in April 2003, shows he indicated that blood disease, and bilateral knee problems were the conditions that limited his ability to work.  He stated that he had limited lower body strength and was unable to stand, walk, rise from a seated position without great difficulty and that he has uncontrolled bleeding.  See SSA Form 3368 Disability Report dated April 15, 2003.  The Veteran's disability evaluation report shows he alleged disability due to the blood disease porphyria, which causes abdominal pain, bleeding, and sometimes loss of control of his bowel.  He also reported a history of left knee problems, including three operations.  A total knee replacement has been recommended.  He reported torn ligaments and cartilage problems in the right knee affecting his ambulation.  See Social Security Disability Evaluation report dated June 29, 2003.  The SSA later determined that the Veteran had been disabled since January 2003, based on a primary diagnosis of osteoarthrosis and a secondary diagnosis of other disorders of the gastrointestinal system.  See SSA Disability Determination and Transmittal Form dated July 22, 2003.  SSA records also reflect the Veteran attended school until the 6th grade. 

In support of the current claim is an April 2007 examination report.  The examiner noted the Veteran's history of flat feet and current complaints of severe foot pain on weightbearing making it difficult to walk.  Currently he uses a cane for walking and shoe inserts.  The Veteran also complained of ongoing rectal pain and discharge from the rectal area, which made prolonged sitting difficult causing him to leave his job as a gas station manager.  He has to wear a pad in the underpants to avoid his clothing.  The diagnoses were bilateral ankle and foot pain as a result of mild flat feet and chronic proctitis leading to the painful rectal area, as well as mucus and bloody discharge from the rectum.  The examiner did not otherwise comment on the Veteran's employability.

When examined by VA in October 2007, the Veteran reported that he had run a gas station for approximately 30 years retiring approximately five years ago secondary to foot pain and rectal issues.  He stated that the degree of anal leakage was excessive for him to be able to continue working this position.  In addition to pes planus and anal leakage, the examination also showed the Veteran had moderate to severe arthritis in the left knee and mild to moderate arthritis in the right knee.  There was also evidence of bilateral ankle arthritis and degenerative changes of the cervical spine.  The examiner did not find any evidence of fecal leakage and rectal examination was normal.  There were no signs of anemia, fissure, or evidence of bleeding.  The examiner concluded that the Veteran would be unable to perform any occupation requiring physical activity or walking or standing for any significant periods of time secondary to foot pain and that he was also unable to sit still for long periods of time due to his rectal condition.  He then opined that while the Veteran could likely work in a gas station, at his age he would be unlikely to be hired and that it would be very difficult for the Veteran to acquire gainful employment, but did not suggest an inability to work due solely to the service-connected pes planus or fistulotomy residuals.  

A November 2007 vocational expert noted that the Veteran had a variety of vocational barriers to overcome, specifically his limited education, as the Veteran is or almost is illiterate and so has few skills to transfer.  Referring to the recent October 2007 VA examination report, the examiner noted the Veteran's reports of rectal pain and anal leakage which required him to move constantly to avoid pain and caused him to miss work because of "accidents," which cause embarrassment and humiliation.  There were also physical problems in that the Veteran could not lift over 20 pounds and has to use a cane to walk.  He could not sit for any length of time because of his rectal pain.  The Veteran is unable to maintain any task for more than about three hours before having to rest for the remainder of the day and has pain that distracts him from simple activities such as watching television.  Even though the Veteran has cooperated with all the medical tests and procedures his condition does not improve and in some ways is worse as he is experiencing more leakage.  His feet cause pain on an ongoing basis.  The examiner concluded that the Veteran was unemployable and that it was as likely as not due to his service-connected disabilities.  See Employability Evaluation from C.A. Young, M.A. from Vocational Management Services, Inc. dated November 6, 2007.  

During VA examination in September 2008, the examiner noted the Veteran's intractable diarrhea over the last year due to ulcerative colitis, confirmed by colonoscopy.  The Veteran underwent a laparoscopic subtotal colectomy and end ileostomy in January 2008 and now has an ileostomy in the right lower quadrant of the abdomen, which was functioning normally.  Examination revealed there was no perianal lesion and no leakage from the anus at this time.  The anal sphincter had normal tone and there were no hemorrhoids, rectal prolapse, or fissures.  The diagnoses were status post fistulotomy for perianal abscess in 1962 and status post subtotal colectomy and end ileostomy in January 2008 for treatment of ulcerative colitis.  The examiner did not comment on the Veteran's employability.

Most recently, a VA examiner in January 2011 concluded that the Veteran's complaints of pain would exclude him from physical employment.  The examiner also concluded that the Veteran's limited education and inability to sit for any length of time, due to rectal drainage and spasms related nonservice-connected colectomy for ulcerative colitis, rendered him unable to secure sedentary employment.  

In October 2014, the Director of Compensation Service (formerly Compensation and Pension Service) reviewed the Veteran's claims file, including his employment and medical history, and issued a decision that denied entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  The Director found the evidence does not establish that the Veteran is unemployed and unemployable due to service-connected disabilities. 

The Board agrees and finds that there is no evidence that a TDIU under 38 C.F.R. § 4.16(b) is warranted.  It is evident that the Veteran's service-connected pes planus is productive of a great degree of disability, as indicated by the 50 percent rating assigned, and limits his employment options.  However, the issue here is whether he is precluded from performing all forms of substantially gainful employment, not just work that is obviously inconsistent with the impairment resulting from this service-connected disability.  Although the Veteran clearly could not engage in any type of labor that would require prolonged standing or performing any strenuous activity, the disability picture presented is not inconsistent with less strenuous/sedentary types of employment.  

The Veteran's fistulotomy residual scar is not demonstrated to be significantly disabling from an industrial standpoint.  There is no medical evidence of record which shows the Veteran has sought regular medical treatment for it or that it precludes him from securing or following substantially gainful employment.  Moreover, as described above, the medical evidence of record reflects that the Veteran's rectal drainage and spasms symptoms are the result of his nonservice-connected colitis and not residuals of postoperative fistulotomy for perianal abscess.

Careful consideration has also been given to the VA and private examination reports suggesting the Veteran's service-connected disabilities were responsible of his unemployability.  See October 2007 VA examination,  November 2007 Employability Evaluation, and January 2011 VA examination report.  However, the medical evidence of record, as well as the Veteran's own statements, shows his limited job choices were due to multiple factors including additional medical disorders, including porphyria, bilateral knee arthritis, bilateral ankle arthritis, and colitis.  While these disabilities alone or in combination with his service-connected pes planus and fistulotomy residual scar may potentially make employment impossible, they are not service-connected disabilities and may not be considered in support of a TDIU claim.  

The Board acknowledges that the Veteran has been awarded SSA disability benefits, but finds that this is not relevant to his TDIU claim.  First, SSA benefits are awarded based on completely different criteria than are VA disability benefits.  Moreover, the two disabilities for which the SSA disability benefits were awarded are not disabilities for which service connection is established.  

While the Board recognizes the nature and extent of the Veteran's overall disability, the evidence of record does not support the claim that his service-connected pes planus and fistulotomy residual scar alone are sufficient to produce unemployability.  Although his pes planus and fistulotomy residuals may hinder some aspects of employment, a compensable schedular rating implies some degree of interference with employment.  The evidence in this case does not demonstrate an inability to engage in substantially gainful employment as a result of service-connected disabilities.  Rather, the record reflects that the Veteran stopped working in 2003 due to disability related to his knees and a "blood disease."  The overall evidence does not demonstrates that his service-connected pes planus and fistulotomy residual scar alone preclude him from securing and maintaining substantially gainful employment.  For all the foregoing reasons, the Board finds that the claim for entitlement to a TDIU is not warranted.  38 C.F.R. § 4.16(b). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to an extra schedular rating for postoperative residuals of a fistulotomy for perirectal abscess is denied. 

Entitlement to TDIU is denied.  



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


